Filed 4/30/14 Old Town Redlands v. Panoussis CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


OLD TOWN REDLANDS, LLC,                                              B245124

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BC456353)
         v.

GEORGE PANOUSSIS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Mary H.
Strobel, Judge. Affirmed.
                                                         ______
         George Panoussis, in pro. per.; the Mellor Law Firm and Mark A. Mellor for
Defendant and Appellant.
         The Dressler Law Group and Thomas W. Dressler for Plaintiff and Respondent.
                                                         ______
       On March 2, 2011, Old Town Redlands, LLC filed a complaint to quiet title
against George Panoussis and German Rodriguez. According to the complaint, Old
Town Redlands became the fee simple owner of property at 5125 Melrose Avenue in
Los Angeles when it purchased the property in July 2002. Old Town Redlands acquired
the property subject to a February 1, 1988 30-year lease in favor of Panoussis, and
Rodriguez was Panoussis’s subtenant. In addition to occupancy under the 30-year lease,
which would terminate on February 1, 2018, Panoussis claimed the existence of a
second lease entered into on February 1, 1988 between him and Old Town Redlands’s
predecessor, which “automatically goes into effect upon the February 1, 2018 expiration
of [the first lease], . . . terminates on February 1, 2038” and provides Panoussis “an
option to purchase the . . . [p]roperty for a fixed price ($365,000) at any time prior to
February 1, 2038.” On May 21, 2009, Panoussis recorded a copy of the purported second
lease. Old Town Redlands alleged that the purported second lease “is a fraud and forgery
having absolutely no force and effect . . .” and prayed for a decree quieting title to the
property, finding that Panoussis’s rights as a tenant, as well as Rodriguez’s rights as a
subtenant, terminate on February 1, 2018 upon expiration of the first lease without right
to extend or purchase.
       After a bench trial, the trial court ruled for Old Town Redlands on two
independent grounds: (1) the purported second lease, extending the lease period to
February 1, 2038 and giving Panoussis the option to purchase, was not “a genuine
document actually entered into between the parties whose signatures it bears at or about
February 1988,” but rather “sometime after 2002, long after [Old Town Redlands’s
predecessor] had lost any interest in the [p]roperty,” and thus did not constitute a valid
cloud on Old Town Redlands’s title to the property; and (2) even if the purported second
lease were a genuine document, Panoussis and Rodriguez were equitably estopped from
asserting its validity. Based on these findings, the court entered a judgment quieting title
and cancelling instrument, stating that “[t]he [p]urported [second] [l]ease shall be and
hereby is cancelled and shall be stricken from the records of the Los Angeles County
Recorder” and “[t]itle to the . . . [p]roperty is quieted in favor of . . . Old Town

                                               2
Redlands . . . and against . . . Panoussis and . . . Rodriguez . . . . The court finds that the
purported [second] lease with option to purchase . . . is absolutely void ab initio and of no
force and effect whatsoever. [Old Town Redlands’s] title to the . . . [p]roperty is free and
clear of any and all rights, leaseholds, or other interests, legal or equitable, including
without limitation the purported option to purchase, arising from or under the [p]urported
[second] [l]ease.”
       Panoussis appealed from the judgment. Because substantial evidence supports the
trial court’s finding that the purported second lease was not a genuine document, and its
attendant determination quieting title to the property in favor of Old Town Redlands free
and clear of the purported second lease, we affirm the judgment.1
                                        DISCUSSION
       In evaluating the sufficiency of the evidence, “‘the power of an appellate court
begins and ends with the determination as to whether there is any substantial evidence
contradicted or uncontradicted [that] will support the finding of fact.’ [Citations.]
[¶] It is well established that a reviewing court starts with the presumption that the
record contains evidence to sustain every finding of fact.’ [Citations.]” (Foreman &
Clark Corp. v. Fallon (1971) 3 Cal.3d 875, 881.)
       During the bench trial, Keith Hagaman, the managing member of Old Town
Redlands, testified that, when he inquired about the property in March 2002, he received
information from an attorney representing Western States Corporation, Panoussis’s
company, regarding the first lease expiring in 2018, and Old Town Redlands agreed to
purchase the property subject to that lease. Hagaman, however, received no information
regarding the purported second lease. Hagaman also spoke to Panoussis several times
about the property, and in none of the conversations did Panoussis mention the purported
second lease. When Hagaman asked Panoussis to send him the lease on the property,
Panoussis faxed him only the first lease and wrote on the cover sheet identifying the
faxed document as the “Lease of 5125 Melrose Av.” Hagaman also did an independent

1
       Only Panoussis appealed from the judgment. Rodriguez thus is not a party to the
appeal.

                                               3
review of documents relating to the property, which he obtained from bank files and
pleadings from bankruptcy and unlawful detainer actions involving the property, and
nothing in his investigation revealed the existence of the purported second lease.
Hagaman testified that it was not until 2009 during a deposition of Panoussis in an
unlawful detainer proceeding brought by Old Town Redlands against Panoussis on the
basis of unauthorized alterations to the property that Hagaman learned of the purported
second lease. And, indeed, Panoussis did not record the purported second lease until
2009, well after Old Town Redlands’s purchase of the property. According to Hagaman,
Old Town Redlands would not have purchased the property had it been aware of a
second lease, which purportedly extended the term of the already 30-year lease another
20 years and gave Panoussis the option to purchase the property at any time between
February 2018 and February 2038 at the fixed price of $365,000. In addition, Terrilyn
Baron, a representative from a bank involved in prior wrongful foreclosure and unlawful
detainer actions regarding the property, testified that Panoussis did not mention the
purported second lease during those proceedings. This evidence sufficiently supports the
court’s determination that the purported second lease was not a genuine document and
thus did not constitute a valid cloud on Old Town Redlands’s title to the property.
       Panoussis asserts that other evidence demonstrates the validity of the purported
second lease. For example, he cites his own testimony that he told Hagaman about the
purported second lease before Hagaman purchased the property. The trial court rejected
Panoussis’s testimony as not credible. It concluded, “In his testimony, Panoussis had a
tendency to hyperbole. Further, Panoussis claimed not to understand many of [Old Town
Redlands’s] counsel’s questions, was argumentative in cross-examination, and at times
gave sarcastic responses. Considering [Panoussis’s] attitude toward the case and about
giving testimony, his personal stake in the outcome, his lack of memory as to certain
events, and comparing his testimony to the other evidence received in the case, the
[c]ourt does not find Panoussis’[s] testimony regarding the creation of [the purported
second] [l]ease . . . to be credible.” Panoussis also cites the testimony of Cymbidium
Graham, who did secretarial work for him, that she obtained blank lease forms in 1988

                                             4
for the first lease ending in 2018 and the purported second lease, did the typing on
both leases in February 1988 and sent a copy of both leases to Hagaman in or around
October 2000. The court rejected Graham’s testimony as well, giving it “no weight”
because, although Graham testified she worked for Panoussis in 1988, she previously
had signed a declaration in 2002 in which she stated “‘I am an acquaintance of George
Panoussis and I took messages, handled his accounting and bookkeeping from 1996
forward.’” According to the court, “[t]his date is significant as Graham earlier testified to
assisting with the creation of [the purported second] [l]ease . . . in 1988. Graham
admitted to signing the declaration under penalty of perjury.” The court also determined
that it was “not credible that a seller would commit to a fixed price 30 years in the future
and agree that the option at that price would remain open for 20 years.” Given the court’s
credibility findings are reasonable inferences drawn from the evidence, we may not
substitute a different view of the evidence for that of the court’s. (Valiyee v. Department
of Motor Vehicles (1999) 74 Cal.App.4th 1026, 1031.)2




2
       Panoussis spends the vast majority of his appellate briefs arguing the trial court
erred in deciding the case on the ground of equitable estoppel. Because the judgment
rests on two independent grounds, we need not address Panoussis’s equitable estoppel
argument because, as noted, the evidence sufficiently supports the court’s independent
finding that the purported second lease was not a genuine document.


                                              5
                                    DISPOSITION
      The judgment is affirmed. Old Town Redlands is entitled to recover its costs on
appeal.
      NOT TO BE PUBLISHED.




                                               ROTHSCHILD, Acting P. J.
We concur:




             JOHNSON, J.




             MILLER, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           6